Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 09/17/2021. 
Claims 1-9 are pending.
Claims 1 and 9 are independent. 


Claim Objections
Claim 5 objected to because of the following informalities:  claim has multiple periods in the claim which is not allowed.  Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive current value acquisition unit, a rotation angle acquisition unit, a rotation speed acquisition unit, a q-axis current value calculation unit, a q-axis current command value calculation unit, a voltage command value calculation unit, a lead angle control unit and a drive control signal generation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sumasu (US 2018/0091080).

Re claim 1, Sumasu teaches (Figures 1-6B) a motor drive control device (Fig. 2; 12), comprising:
a control circuit (Fig. 2; 31; para 24) configured to output a drive control signal for driving a motor (para 24; microcomputer 31 controls the motor); and
a drive circuit (Fig. 2; 32; para 24) configured to drive the motor on the basis of the drive control signal output from the control circuit (para 24; drive circuit (inverter circuit) 32 configured to supply electric power to the electric motor 18), wherein
the control circuit includes:
a drive current value acquisition unit (Fig. 2; 33 and 34) configured to acquire a drive current value of a coil of the motor (para 24);
a rotation angle acquisition unit (Fig. 2; 49, rotation angle calculating unit; para 26) configured to acquire a rotation angle of a rotor of the motor (para 29; calculates the rotation angle “theta” of the rotor);
a rotation speed acquisition unit (Fig. 2; 50, rotation speed calculating unit; para 26) configured to acquire a rotation speed of the rotor (para 30; calculates a rotation speed omega of the rotor);
a q-axis current value calculation unit (Fig. 2; 48, para 26) configured to calculate a q-axis current value (I.sub.q*) of a two-phase rotating coordinate system on the basis of the drive current value (Idq) acquired by the drive current value acquisition unit and the rotation angle (theta) of the rotor acquired by the rotation angle acquisition unit (para 34-35);
a q-axis current command value calculation unit (Fig. 2; 42; para 26) configured to calculate a q-axis current command value (I.sub.q) of the two-phase rotating coordinate system on the basis of a value indicating a target state of an operation of the motor (para 31);
a voltage command value calculation unit (Fig. 2; 43, para 26) configured to calculate a voltage command value (V.sub.dqi*) of the two-phase rotating coordinate system to reduce a difference between the q-axis current command value calculated by the q-axis current command value calculation unit (42) and the q-axis current value (I.sub.q*) calculated by the q-axis current value calculation unit (para 37 and 49; the voltage command value is calculated based on the compensation of the q-axis command);
a lead angle control unit (Fig. 2; 44, para 26) configured to calculate a lead angle value (R𝜙) allowing a d-axis current value of the two-phase rotating coordinate system to be zero (para 36; discloses that d-axis current is set to zero), on the basis of the q-axis current value calculated by the q-axis current value calculation unit (para 36) and the rotation speed (𝝎) of the rotor acquired by the rotation speed acquisition unit (para 50); and
a drive control signal generation unit (45) configured to generate the drive control signal (V.sub.UVWi*) by performing a space vector conversion (para 71) based on an angle (θ1) obtained by adding the lead angle value calculated by the lead angle control unit and the rotation angle of the rotor (para 71), and the voltage command value (Vdq*) calculated by the voltage command value calculation unit (43; para 72).

Re claim 2, Sumasu teaches the motor drive control device according to claim 1, wherein the lead angle value allowing the d-axis current value of the two-phase rotating coordinate system to be zero (para 36; discloses that d-axis current is set to zero) is a value based on an angle of a vector of the voltage command value with respect to a q-axis when a component (para 36; value is based on the q-axis current command value I.sub.qi*) of the vector of the voltage command value in a d-axis direction (para 36) coincides with a d-axis voltage value (V.sub.d) at the time of the d-axis current value Id of zero (para 37).

Re claim 3, Sumasu teaches the motor drive control device according to claim 1, wherein the lead angle control unit includes correspondence relationship information indicating a correspondence relationship among the rotation speed of the rotor (𝝎; speed from the rotation speed calculating unit), the q-axis current value (Idq), and the lead angle value (R𝜙), and calculates the lead angle value on the basis of the correspondence relationship information (para 50).

Re claim 5, Sumasu teaches the motor drive control device according to claim 3, wherein the correspondence relationship information includes a function expressed by Equation (A) below,
[Math. 1]
where Vref is the voltage command value ((V.sub.qi*)), w is the rotation speed of the rotor (𝝎), Lq is a q-axis inductance (Lq, q-axis self-inductance), Iq is the q-axis current value (Iq; q-axis detected current), and 𝜙 (𝜙) is the angle of the vector of the voltage command value with respect to the q-axis                         
                            ϕ
                            =
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    ω
                                    
                                        
                                            L
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            I
                                        
                                        
                                            q
                                        
                                    
                                
                                
                                    V
                                    r
                                    e
                                    f
                                
                            
                        
                     (para 69).

Re claim 6, Sumasu teaches the motor drive control device according to claim 2, wherein the lead angle control unit calculates the lead angle value by adding 𝛑/2 (para 47) to the angle of the vector of the voltage command value with respect to the q-axis (para 47).

Re claim 9, Sumasu teaches (Figures 1-6B) a motor drive control method, comprising:
a first step of acquiring a rotation angle of a rotor of a motor (Fig. 2; 49, rotation angle calculating unit; para 26, 29; calculates the rotation angle “theta” of the rotor);
a second step of acquiring a rotation speed of the rotor (Fig. 2; 50, rotation speed calculating unit; para 26 and 30; calculates a rotation speed omega of the rotor);
a third step of acquiring a drive current value of a coil of the motor (Fig. 2; 33 and 34; para 24);
a fourth step of calculating a q-axis current value (Fig. 2; 48, I.sub.q*, para 26) of a two-phase rotating coordinate system on the basis of the drive current value (Idq) acquired in the third step and the rotation angle of the rotor acquired in the first step (para 34-35);
a fifth step of calculating a q-axis current command value (Fig. 2; 42, I.sub.q, para 26) of the two-phase rotating coordinate system on the basis of a value indicating a target state of an operation of the motor (para 31);
a sixth step of calculating a voltage command value (Fig. 2; 43, V.sub.dqi*, para 26) of the two-phase rotating coordinate system to reduce a difference between the q-axis current command value calculated in the fifth step and the q-axis current value calculated in the fourth step (para 37 and 49; the voltage command value is calculated based on the compensation of the q-axis command);
a seventh step of calculating a lead angle value (Fig. 2; 44, R𝜙, para 26) allowing a d-axis current value of the two-phase rotating coordinate system to be zero (para 36; discloses that d-axis current is set to zero) on the basis of the q-axis current value calculated (para 36) in the fourth step and the rotation speed (𝝎) of the rotor acquired in the second step (para 50); and
an eighth step of generating a drive control signal (45, V.sub.UVWi*) for controlling drive of the motor, by performing a space vector conversion (para 71) based on an angle (θ1) obtained by adding the lead angle value calculated in the seventh step and the rotation angle (para 71) of the rotor, and the voltage command value (Vdq*) calculated in the sixth step (43; para 72).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumasu (US 2018/0091080) as applied to claim 3 above, and further in view of Watahiki et al. (US 2020/0059182).

Re claim 4, Sumasu teaches the motor drive control device according to claim 3, but fails to explicitly teach wherein the correspondence relationship information is a table having the lead angle value associated with every combination of the rotation speed of the rotor and the q-axis current value.
Watahiki teaches (Figure 1) wherein the correspondence relationship information is a table (5312, para 44-45; look-up table) having the lead angle value (𝝰) associated with every combination of the rotation speed of the rotor (𝝎) and the q-axis current value (para 44).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Sumasu with the system of Watahiki to provide the control system with large memory (see Watahiki; para 5).


Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumasu (US 2018/0091080) as applied to claim 1 above, and further in view of Sejimo et al. (US 2012/0068639).

Re claim 7 and 8, Sumasu teaches the motor drive control device according to claim 1, but fails to explicitly teach wherein the value indicating the target state of the operation of the motor is a target value of a rotation speed of the motor, and
the q-axis current command value calculation unit calculates the q-axis current command value to reduce a difference between the target value of the rotation speed of the motor and the rotation speed of the rotor acquired by the rotation speed acquisition unit;
wherein the value indicating the target state of the operation of the motor is a target value of torque of the motor.

Sejimo teaches (Figures 9 and 13) wherein the value indicating the target state of the operation of the motor is a target value (target value is the difference between .omega. - .omega.bs) of a rotation speed of the motor (para 71), and
the q-axis current command value calculation unit (210) calculates the q-axis current command value (Iqr) to reduce a difference between the target value of the rotation speed of the motor and the rotation speed of the rotor acquired by the rotation speed acquisition unit (para 71; the difference is calculated);
wherein the value indicating the target state (rotational speed) of the operation of the motor is a target value of torque of the motor (para 71 discloses that it’s a value of torque).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Sumasu with the system of Sejimo to improve the torque characteristics of the motor (see Sejimo; para 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846